El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
*529Emiliano Ortiz Berrios demandó ante la Corte Municipal de San Germán a Bamón Pérez Cortés, solicitando el desahu-cio de éste y que se le condonase a pagar $22 por concepto del canon vencido. Dictada sentencia a favor del deman-dante, el demandado apeló para ante la Corte de Distrito de Mayagüez, y en enero 15, 1941, solicitó la inclusión del caso en el próximo calendario general de casos contenciosos. El 20 del mismo mes el demandante pidió que se señalara el caso para ser visto en su fondo el día 24 de enero de 1941,, alegando que se trataba de un procedimiento sumario y que por tanto la vista debía celebrarse en el calendario especial de cada viernes. La corte inferior sostuvo la contención del demandante y señaló el viernes 1.4 de febrero de 1941 para la vista del caso en su fondo.
El día de la vista y antes de entrar a juicio, el demandado pidió se dejara sin efecto el señalamiento, alegando que la corte carecía de autoridad para combinar en casos de desahu-cio las dos comparecencias que determina el estatuto, para ser celebradas en un mismo día. Declarada sin lugar la moción del demandado, la corte ordenó se procediera a la práctica de la prueba. Ofreció la suya el demandante. Negóse a entrar a juicio el demandado y se abstuvo de pre-sentar su prueba, alegando que “se le había privado de la oportunidad de conocer la prueba documental que se forma-liza en la comparecencia preliminar que establece la ley de desahucio.” Terminada la vista del caso, la corte se reservó el fallo.
El 18 de febrero del año en curso, el demandado radicó ante esta corte su petición de certiorari, en la que solicita la revisión y anulación de los procedimientos seguidos por la corte inferior.
La única cuestión envuelta en este recurso es la de si en la tramitación ante la corte de distrito de una apelación de un caso de desahucio, seguido de acuerdo con el procedi-miento sumario ante una corte municipal, el demandado apelante tiene derecho a que se celebren las dos compare-*530cencías de acuerdo con lo dispuesto en las secciones 4 y 6 de la ley de 9 de marzo de 1905 (artículos 623 y 625 del Código de Enjuiciamiento Civil, ed. 1933), que leen así:
“Artículo 623. — Se «promoverá el juicio por medio de demanda redactada conforme a lo prescrito para el juicio ordinario en el Có-digo de Enjuiciamiento Civil, y presentada aquélla, se mandará con-vocar al actor y al demandado para una comparecencia que deberá celebrarse dentro de los diez días siguientes al en que se presente la reclamación.
“Artículo 625. — El día de la comparecencia se celebrará el juicio y en él expondrán por su orden las partes lo que a su derecho con-duzca y formularán en el acto toda la prueba que les convenga, y admitida la que se estime pertinente, se practicará dentro de un plazo que no podrá en ningún caso exceder de diez días. Terminadas las pruebas' el juez o la corte en su caso dictará la sentencia dentro del •.término más breve posible, declarando haber o no lugar al desahucio. .Disponiéndose que las excepciones previas y todas las que el deman-dado haya de alegar deberán aducirse al contestar la demanda.”
En el easo de Avalo v. Corte, 39 D.P.R. 847, los Hechos eran prácticamente idénticos a los del de autos. Se trataba como en el presente caso de una apelación en un procedi-miento sumario de desahucio procedente de una corte municipal. La corte de distrito señaló un día para celebrar la primera comparecencia y formular la prueba. Ninguna de las partes compareció en la fecha señalada y la vista fue suspendida. La corte, pocos días después, por su propia ini-ciativa y sin oír al demandado, señaló un día para la cele-bración conjuntamente de la primera y segunda comparecen-cia. Esta corte anuló la orden recurrida, diciendo: •
“. . . El peticionario está en lo cierto al sostener que las dis-posiciones del estatuto deben ser seguidas. La corte no tenía autori-dad para combinar las dos comparecencias, a no ser por consenti-miento del demandado o por su renuncia. Es evidente que el de-mandado fue obligado a entrar a juicio sin saber cuál era la prueba del demandante, y por tanto el demandado no tuvo la oportunidad para considerar la prueba escrita, oponerse a ella o repreguntar a los testigos del demandante después de haberse preparado .debidamente. *531Ninguna de estas cuestiones fue subsanada al permitir que el deman-dado . compareciera posteriormente. Todas estas posibles 'privacio-nes están cubiertas por la aseveración de que las disposiciones que exigen dos comparecencias son imperativas.
“Debe anularse la orden de 6 de agosto de 1928 y devolverse el .caso a la Corte de Distrito de Humacao para que señale la primera y segunda comparecencia. ’ ’
No nos convence la argumentación de la parte interven-tora. La vista ante la corte de distrito es un juicio de novo, en el que las partes litigantes tienen derecho a presentar nuevas pruebas, no estando limitadas en manera alguna a las que se practicaron ante la corte municipal. El demandado tiene derecho a saber antes de entrar a juicio de qué prueba ha de valerse el demandante para sostener su alegada causa de acción. Y pudiendo en el juicio de novo ante la corte de distrito presentarse evidencia distinta a la que fué some-tida a la corte municipal, sostenemos que la apelación debe tramitarse en la misma forma que si el caso hubiese sido radi-cado originalmente en el tribunal de distrito, o sea celebrando las dos comparecencias prescritas por la ley reguladora del procedimiento en casos de desahucio.
Del récord ante nos no aparece que el demandado apelante renunciara en manera alguna su derecho a la celebración de ambas comparecencias.

La resolución de 5 de febrero de 1941 debe ser anulada y el caso devuelto a la Corte de Distrito de Mayagüee para ulteriores procedimientos no inconsistentes con esta opinión.